Citation Nr: 1135693	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-17 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been added to the record to reopen a claim of entitlement to death benefits based on the permanent incapacity of the appellant prior to age 18.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to October 1964.  The Veteran died in September 1988.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2011, the Board remanded this matter to RO via the Appeals Management Center (AMC), in Washington, DC to afford the appellant an opportunity to testify before a Veterans Law Judge.  She failed to appear for the hearing.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining evidence to substantiate a claim.  38 U.S.C.A. § 5103A(b) (West 2002).  This duty includes making reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  Id.  

The appellant has submitted copies of completed VA Form 21-4142 (Authorization and Consent to Release Information to VA) identifying Dr. "R.P.", Dr. "J.K.", and Dr. "P.J." as sources of information regarding her claim.  The claims file is absent for evidence that VA has met its duty to assist the appellant in obtaining evidence from these medical service providers.  There is a "post-it" note on one of these forms indicating that the evidence is already of record and not relevant to the issue of whether the Veteran was totally disabled prior to age 18.  The Board, however, does not find associated with the claims file what appears to be complete records from any of these reported treatment providers.  Moreover, based on the appellant's request for assistance in obtaining these records, and without obtaining the records, the Board is not convinced that the records are not relevant to the issue on appeal.  

Simply stated, although the appellant indicated that two of the providers treated her from 2003 to 2005 (long after she achieved the age of 18 years) that fact alone does not mean that there may be not a relevant history of her condition, or indeed earlier records, contained in the identified records.  Thus, a remand is necessary so that VA can fulfill its duty to assist in this regard.  

Also of record are documents, including administrative documents from 1987 and 2002, provided by the appellant from the Social Security Administration (SSA) regarding her claim for Social Security disability benefits.  Included in a list of exhibits in an administrative document from 2002 are numerous entries describing medical records.  It is not clear that none of those documents are relevant to the appellant's claim.  The bulk of these records are not associated with the claims file.  On remand, VA must obtain all available records associated with the appellant's claim for disability benefits from the SSA.  

If possible, the appellant herself is asked to obtain and submit these records to the RO to expedite her case. 

In December 1990, the RO denied the appellant's claim for benefits on the basis that Veteran's death was not caused by a service connected disability.  In September 1997 and again in September 2001 the RO denied the appellant's claim on the basis that she had not become permanently incapable of self support prior to age 18.  Those decisions are final and the issue presently before the Board is whether there is new and material evidence to reopen the appellant's claim.  It does not appear from the record that VA has provided her with notice compliant with the Veterans Claims Assistance Act of 2000, as implemented by 38 U.S.C.A. § 5103(a) and explained in Kent v. Nicholson, 20 Vet. App. 1 (2006), with regard to reopening her claim.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter informing her of the specific reason or reasons that her claim was previously denied, the evidence and information necessary to reopen her claim, the evidence and information necessary to substantiate the underlying claim, and her and VA's respective duties in obtaining such evidence.  This notice must be compliant with 38 U.S.C.A. § 5103(a) as implemented by 38 C.F.R. § 3.159, and as explained in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Inform the appellant that VA did not request records from Dr. "R.P.," Dr. "J.K.," or Dr. "P.J." (the agency of original jurisdiction is directed to use the full names of the physicians when communicating with the appellant), send her a copies of the VA Form 21-4142s that she submitted to VA, and ask her to provide current release of information forms so that VA can assist her in obtaining the identified evidence.  

3.  Then, if the appellant has provided VA with effective release of information forms, obtain all evidence identified by the appellant.  Associate all obtained evidence with the claims file.  If the evidence is not obtained, obtain a negative reply or replies if possible and as appropriate, associate such replies with the claims file, and provide the appellant with written notice that is content compliant with the requirements of 38 C.F.R. § 3.159(e).  

4.  Obtain from the Social Security Administration all administrative decisions and associated medical records having to do with the appellant's claim for disability benefits.  Associate all obtained evidence with the claims file.  If the records are not obtained, obtain a negative reply or replies as appropriate and associate such replies with the claims file.  

5.  After conducting any additional development deemed necessary, readjudicate the appellant's claim.  If the benefit sought is not granted, provide her with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


